Citation Nr: 1015497	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the Veteran timely perfected his appeal for 
higher initial ratings for a low back disorder including the 
separate rating assigned his left leg radiculopathy?

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.  

4.  Entitlement to an initial compensable rating for 
dermatitis of the legs.  

5.  Entitlement to service connection for a left eye 
disability.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1986 to April 
1987, from November 2002 to October 2003, and from December 
2004 to December 2005.  The Veteran also had other periods of 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2007 and October 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Initially, the Board notes that while the Veteran requested a 
hearing before a Veterans' Law Judge traveling to the RO in 
March 2007, he thereafter withdrew this request in March 
2008.  In February 2010, the Veteran once again notified VA 
that he did not want a hearing in connection with his appeal.  
Therefore, the Board may adjudicate the claim without further 
regard to the Veteran's hearing request because such request 
has been withdrawn. 

In April 2010, the Board received additional service 
treatment records.  A waiver of RO jurisdiction was not 
received.  The records are, however, only pertinent to the 
claim regarding service connection for a left eye disability, 
which is being remanded.  As such, the RO will have an 
opportunity to review this evidence in the first instance. 

The claim of service connection for a left eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO granted 
service connection for a low back disorder and assigned a 10 
percent disability rating effective from December 25, 2006.  
Notice of that decision was mailed to the Veteran's last 
address of record on February 21, 2007.

2.  In March 2007, a Notice of Disagreement with the February 
2007 rating decision was received by the RO from the Veteran.

3.  A June 2007 Statement of the Case (SOC) addressed the 
February 2007 rating decision, included instructions for 
filing a Substantive Appeal, and was mailed to the appellant 
with a VA Form 9 for use as a Substantive Appeal.

4.  In a June 2007 rating decision, the RO found clear and 
unmistakable error in the February 2007 rating decision and 
therefore re-rated the Veteran's low back disorder as 20 
percent disabling effective from December 25, 2005, and 30 
percent disabling effective from November 9, 2006, as well as 
assigned the left leg radiculopathy caused by his service 
connected low back disorder a separate 10 percent rating 
effective from December 25, 2005.

5.  While on March 4, 2008, the RO received from the Veteran 
a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
March 3, 2008, this document was not received by the RO 
within 60 days from the date that the RO mailed him the June 
2007 SOC or within the remainder of the one-year period from 
the date he was mailed the February 21, 2007, notice of the 
rating decision.

6.  In a January 2010 letter, the Board advised the Veteran 
of its intent to adjudicate the question of whether he timely 
perfected his appeal for higher initial ratings for a low 
back disorder including the separate rating assigned his left 
leg radiculopathy and provided him with notice of the laws 
and regulations governing this question.

7.  In February 2010, the Veteran notified the Board that he 
had no additional evidence or argument to submit as to the 
timeliness question and he did not want a hearing in 
connection with this question.

8.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was lead to believe 
by VA that he had perfected an appeal for higher initial 
ratings for a low back disorder including the separate rating 
assigned his left leg radiculopathy.

9.  The preponderance of the competent and credible evidence 
of record shows that the Veteran's hypertension started while 
on active duty and has continued since that time.

10.  The preponderance of the competent and credible evidence 
of record shows that at all times during the pendency of the 
appeal that the Veteran's right ankle disability, when taking 
into account his pain, was manifested at its worst as 
dorsiflexion limited to 5 degrees and plantar flexion limited 
to 25 degrees which limitation of motion is best 
characterized as "marked" limitation of motion of the 
ankle.  The right ankle was not manifested by ankylosis at 
any time during the pendency of the appeal.  

11.  The preponderance of the competent and credible evidence 
of record shows dermatitis of the legs required the use of 
systemic therapy during the appeal period but not that it 
required systemic therapy of a total duration of six weeks or 
more during the past 12-month period; covered at least 20 
percent of the entire body; covered at least 20 percent of 
the legs; was manifested by scars that were deep and caused 
limited motion in an area or areas exceeding 77 square cm; or 
caused limitation of motion of the legs.



CONCLUSIONS OF LAW

1.  The Veteran failed to perfect his appeal for higher 
initial ratings for a low back disorder including the 
separate rating assigned his left leg radiculopathy and 
therefore the Board lacks jurisdiction to review these 
claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.303 (2009).

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  The Veteran has met the criteria for a higher, 20 
percent, evaluation for his right ankle disability at all 
times during the pendency of the appeal.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2009).

4.  The Veteran has met the criteria for a compensable, 10 
percent, evaluation for dermatitis of the legs at all times 
during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Jurisdictional Issue

As to whether the Veteran timely perfected his appeal for 
higher initial ratings for a low back disorder including the 
separate rating assigned his left leg radiculopathy, the 
Board finds that adjudication of this jurisdictional question 
may go forward regardless of whether the claimant was 
provided adequate notice and assistance as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Therefore, further discussion of the VCAA is not warranted.

As to the merits of the claim, the Board notes that an appeal 
"consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (emphasis added).  The Substantive Appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the AOJ mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) recently held in Percy v. Shinseki, 
23 Vet. App. 37 (2009) that the filing of a timely 
Substantive Appeal may not be needed to perfect an appeal if, 
after the issuance of the statement of the case, VA misleads 
the claimant to believe that he had already perfected his 
appeal.  That being said, if the claimant fails to file a 
Substantive Appeal in a timely manner and fails to timely 
request an extension of time "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  

In the present case, the Veteran did not timely file a 
Substantive Appeal, he was not granted an extension of time 
to file a Substantive Appeal, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would extend the time for filing.  Moreover, 
the preponderance of the competent and credible evidence of 
record does not show that VA mistakenly lead the Veteran to 
believe that he had perfected an appeal for higher initial 
ratings for a low back disorder including the separate rating 
assigned his left leg radiculopathy.  

Specifically, the AOJ notified the Veteran in a February 21, 
2007, letter that VA, in a rating decision issued earlier 
that month, had granted service connection for a low back 
disorder and assigned it a 10 percent disability rating 
effective from December 25, 2006.  An attached VA Form 4107 
advised him that to appeal the decision, he had to file a 
Notice of Disagreement within one year of the date of the 
letter of notification.  

In March 2007, the RO received a Notice of Disagreement with 
the disability evaluation assigned for the Veteran's low back 
disorder.  This notice was contained on a VA Form 9, Appeal 
to Board of Veterans' Appeals, also dated in March 2007.  

Thereafter, in June 2007, the RO issued a SOC along with 
instructions for filing a Substantive Appeal and a copy of a 
VA Form 9 for use as a Substantive Appeal. 

In a June 2007 rating decision, the RO found clear and 
unmistakable error in the February 2007 rating decision and 
therefore re-rated the Veteran's low back disorder as 20 
percent disabling effective from December 25, 2005, and 30 
percent disabling effective from November 9, 2006, as well as 
assigned the left leg radiculopathy caused by his service 
connected low back disorder a separate 10 percent rating 
effective from December 25, 2005.

While on March 4, 2008, the RO received from the Veteran a VA 
Form 9, Appeal to Board of Veterans' Appeals, dated March 3, 
2008, this document was not received by the RO within 60 days 
from the date he was mailed the SOC in June 2007 or within 
the remainder of the one-year period from the date he was 
mailed the February 21, 2007, notice of the rating decision.  

In a January 2010 letter, the Board advised the Veteran of 
its intent to adjudicate the question of whether he timely 
perfected his appeal for higher initial ratings for a low 
back disorder including the separate rating assigned his left 
leg radiculopathy and provided him with notice of the laws 
and regulations governing this question.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  In February 2010, the Veteran 
notified the Board that he had no additional evidence or 
argument to submit as to the timeliness question and he did 
not want a hearing in connection with this question.

As shown above, the Veteran did not file a timely Substantive 
Appeal with regard to the February 2007 rating decision.  
Moreover, unlike the facts found in Percy, supra, nothing in 
the record shows that the Veteran, through the issuance of a 
supplemental statement of the case, being provided a personal 
hearing, and/or by the issuance of a Remand by the Board, was 
lead to believe that he had perfected his appeal as to these 
claims.  Also see Ortiz v. Shinseki, No. 06-0932 (U.S. Vet. 
App. Mar. 3, 2010) (holding that correspondence that failed 
to even state a rough or inarticulate allegation of error did 
not constitute a Substantive Appeal).  

Therefore, the Board finds that there is no jurisdictionally 
viable appeal pending before it as regarding these claims.  
Roy; Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) 
(It is a well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised sua sponte by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  Thus, these claims must be dismissed.

The Service Connection Claim

As to the claim of service connection for hypertension, the 
Board notes that the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Given the fully favorable decision contained herein, 
the Board finds that discussion of the VCAA notice provided 
to the Veteran is unnecessary, since any deficiency in the 
timing or content of such notice would constitute harmless 
error.  To whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to 
appeal any unfavorable finding by the RO regarding the 
disability rating and effective date.

The Veteran and his representative contend that because the 
claimant had elevated blood pressure during his periods of 
active duty and was diagnosed with hypertension just five 
months after his separation from his last period of active 
duty, that service connection is warranted for his 
hypertension.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.   Where a veteran served continuously for 
ninety (90) days or more during a period of war and 
cardiovascular renal disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that service 
treatment records document elevated blood pressure readings.  
Moreover, the post-service record started in May 2006, just 5 
months after the Veteran's December 2005 separation from his 
last period of active duty, show the claimant being diagnosed 
with hypertension.  The post-service record also shows that 
starting in February 2007, just 14 months after the Veteran's 
December 2005 separation from active duty, that the claimant 
started taking medication to control his hypertension.  

In these circumstances and granting the Veteran the benefit 
of any doubt in this matter, the Board concludes that the 
preponderance of the weight of the evidence supports a grant 
of service connection for hypertension due to continuity of 
symptomatology.  38 U.S.C.A. §§ 5107, 1110, 1131; 38 C.F.R. 
§ 3.102, 3.303(b) (2009); also see Hampton v. Gober, 
10 Vet. App. 481 (1997) (holding that the diagnosis of a 
disability at a separation examination can provide evidence 
of both a current disability and a relationship between that 
current disability and military service).

The Rating Claims

As to the claims for higher initial ratings for a right ankle 
disability and dermatitis of the legs, under 38 U.S.C.A. 
§ 5102 VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Board next notes that the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for these disabilities.  In Dingess, supra, the 
Court also held that in cases where service connection has 
been granted and an initial disability evaluation has been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id, at 
490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   
Thus, regardless of whether the notice that the Veteran was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available post-service treatment 
records.  The Veteran was also afforded VA examinations in 
November 2006 and August 2007.  Moreover, as to the right 
ankle disability the Board finds that these examinations are 
adequate for rating purposes because they include 
comprehensive examinations of the claimant that allows the 
Board to rate the severity of his disabilities under all 
relevant Diagnostic Codes which opinions after a review of 
the record on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  While the August 2007 VA 
skin examiner did not have the Veteran's claims file at the 
time of his examination, the Board nonetheless finds this 
examination adequate for rating purposes because the 
examination included both a detailed history obtained from 
the claimant and an in-depth examination of his skin.  Id.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Merits of the Claims

The Veteran asserts that his right ankle disability and 
dermatitis of the legs meet the criteria for higher 
evaluations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.



Right Ankle

An October 2007 rating decision granted service connection 
for a right ankle disability and assigned a 10 percent rating 
effective from May 15, 2007, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5271.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5003 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  A rating of 20 percent is assigned for each such 
major joint or group of minor joints, with occasional 
incapacitating exacerbations, affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle is rated 10 percent disabling, whereas marked 
limitation of motion warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a.  

In this regard, the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  It should 
also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

With the above criteria in mind, the Board notes that at the 
November 2006 VA examination the range of motion of the right 
ankle, taking into the Veteran's pain, reflected dorsiflexion 
to 10 degrees and plantar flexion to 35 degrees and at the 
subsequent August 2007 VA examination dorsiflexion was 
limited to 5 degrees and plantar flexion was limited to 25 
degrees.  In this regard, normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2009).  While both VA 
examiners also opined that the Veteran did not have any 
additional limitation of motion with repetitive use, the 
August 2007 examiner opined that the right ankle disability 
had a significant occupational effect.  While treatment 
records document the Veteran's periodic complaints and 
treatment for right ankle problems, these VA examiners' 
opinions regarding the range of motion of the ankle are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

Therefore, while the terms "moderate" and "marked" are not 
defined by regulation, given the ranges of motion that have 
been reported, taking into account the Veteran's additional 
limitation of motion due to pain as per the Court's holding 
in DeLuca, supra, as well as in accordance with 38 C.F.R. 
§§ 4.40, 4.45 the Board concludes that the preponderance of 
the competent and credible evidence supports a finding of 
that the claimant's adverse symptomatology which shows a 75 
percent loss in dorsiflexion and almost a 50 percent loss in 
plantar flexion more closely approximates the criteria for 
"marked" limitation of motion than it does "moderate."  
Accordingly, a 20 percent rating is warranted for the right 
ankle disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings are not warranted.  Hart, supra.

As to whether the Veteran is entitled to a rating in excess 
of 20 percent under another Diagnostic Code, the Board finds 
that 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009) is not 
for application because the record does not show that the 
right ankle is ankylosed.  Johnston v. Brown, 10 Vet. App. 80 
(1997) (holding that in the absence of ankylosis the Board 
may not rate a service-connected disability as ankylosis).  
Moreover, because the disability in question is limited to 
the ankle and the Veteran's symptoms are limited to reduced 
range of motion and pain, the Board finds that no other 
Diagnostic Code would be appropriate to rate the disability.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Dermatitis of the Legs 

An October 2007 rating decision granted service connection 
for dermatitis of the legs and assigned a non compensable 
disability rating effective from May 15, 2007, under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806.

Initially, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 
2002)) and again in October 2008 (see 73 Fed. Reg. 54708 
(September 23, 2008)).  The October 2008 revisions are 
applicable to claims for benefits received by the VA on or 
after October 23, 2008.  Id.  In this case, the Veteran filed 
his claim in 2007.  Therefore, only the post-2002 and pre-
October 2008 version of the schedular criteria is applicable.

38 C.F.R. § 4.118, Diagnostic Code 7801 (2008) provides that 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for an 
area or areas exceeding 12 square inches (77 square 
centimeters), a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 square centimeters), 
and a 40 percent rating is warranted for an area or area 
exceeding 144 square inches (929 square centimeters).  38 
C.F.R. § 4.118.  A deep scar is one associated with 
underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2008) provides that 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion that are of 
an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent disability 
rating.  A superficial scar is not one associated with 
underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2008) provides that 
superficial, unstable scars, warrant a 10 percent evaluation.  
Id.  An unstable scar is defined as one where, for any 
reason, there is frequent loss of skin over the scar.  Id.  A 
superficial scar is not one associated with underlying soft 
tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) provides that 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 (2008) provides that 
other scars are to be rated on the limitation of the affected 
part. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008), 
dermatitis or eczema warrants a zero percent rating where the 
skin disability covers less than 5 percent of the entire body 
or less than 5 percent of the exposed areas affected, and, no 
more than topical therapy was required over the past 12-month 
period; a 10 percent rating is warranted where the skin 
disability covers at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of the exposed areas affected, or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period; a 30 percent rating is assigned when the disorder 
covers 20 to 40 percent of his entire body or 20 to 40 
percent of exposed areas affected, or by systemic therapy 
being required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period. 

With the above criteria in mind, the Board notes that at the 
August 2007 VA skin examination the Veteran complained of 
having problems with a rash that lasted approximately one 
week out of every month and reported that he treated his 
dermatitis with a corticosteroid, such as Fluocinonide 0.05% 
ointment, for approximately one to six weeks over any given 
12-month period of time.  On examination, it was opined that 
the dermatitis covered less than 5 percent of the exposed 
area affected and less than 5 percent of the entire body.  In 
fact, the examiner reported that his examination only 
revealed several small erythematosus scaly skin lesions on 
both legs.  

As to a compensable evaluation under Diagnostic Code 7806, 
the Board notes that not only did the Veteran tell the VA 
examiner that he treated his dermatitis for approximately one 
to six weeks over any given 12-month period of time with a 
corticosteroid, but a review of the record on appeal 
documents the claimant's use of a corticosteroid on at least 
one occasion in 2007 to treat his dermatitis.  Therefore, the 
Board finds that the evidence, both positive and negative, is 
at least in equipoise.  Under such circumstances, and 
granting the Veteran the benefit of any doubt in this matter, 
the Board concludes that he meets the criteria for a 
compensable, 10 percent rating, for his leg dermatitis under 
Diagnostic Code 7806.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.118.  
This is true throughout the period of time during which his 
claim has been pending and therefore consideration of staged 
ratings are not warranted.  Hart, supra.

As to whether the Veteran is entitled to a rating in excess 
of 10 percent under Diagnostic Code 7806, the Board finds 
that while he notified his VA examiner that he treated his 
dermatitis with a corticosteroid for approximately one to six 
weeks over any given 12-month period of time, the Board does 
not find this statement credible in light of the fact that VA 
treatment records dating back to 2006 do not ever document 
his being prescribed corticosteroids for 6 weeks in any given 
12 month period.  See Davidson, supra; Jandreau, supra; 
Buchanan, supra; Charles, supra; Also see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Madden v. Gober, 125 F.3d. 
1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."); Black v. Brown, 
5 Vet. App. 177, 180 (1995) (holding that a medical opinion 
is inadequate when it is unsupported by clinical evidence); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).  Moreover, a review of the record on appeal, 
including the VA examination, is negative for evidence that 
his dermatitis ever covered 20 percent or more of his entire 
body or 20 or more of his of his legs.  Therefore, a rating 
in excess of 10 percent for leg dermatitis is not warranted 
under Diagnostic Code 7806.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Hart, supra.

As to whether the Veteran is entitled to a rating in excess 
of 10 percent for leg dermatitis under another Diagnostic 
Code such as 38 C.F.R. § 4.118, Diagnostic Codes 7801 or 7805 
(2008), the Board notes that the record does not show that 
his dermatitis of the legs was manifested by scars that were 
deep and caused limited motion in an area or areas exceeding 
77 square cm or caused limitation of motion of either leg.  
Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7805 
are not for application.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Hart, supra.

Conclusion

Based on the Veteran's written statements to the RO, the 
Board will considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  Although the Veteran claims that the 
rating schedule does not adequately compensate him for the 
problems caused by his right ankle disability and dermatitis, 
the evidence does not objectively show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that either of these 
disabilities, acting alone, has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met despite the fact that the August 
2007 VA examiner opined that the right ankle disability had a 
significant occupational effect.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's written statements to the RO and his 
statements to his doctors.  In this regard, the Veteran is 
credible to report on what he sees and feels.  See Davidson, 
supra; Jandreau, supra; Buchanan, supra; Charles, supra; also 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
example, the Veteran is competent to report that he has ankle 
pain and limitation of motion problems as well as red and 
itchy skin.  However, the Veteran has never reported that his 
ankle was ankylosed or that his dermatitis covers 20 percent 
or more of his body when active.  Id; also see Espiritu, 
supra.  Furthermore, the Board finds more competent and 
credible the medical opinions provided by the experts at the 
Veteran's VA examinations than his lay assertions.  Id; also 
see Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, 
the Board has also considered the doctrine of reasonable 
doubt.  However, to the extent outlined above, as the 
preponderance of the evidence is against the Veteran's claims 
and the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims for a rating in excess of 20 percent for a right 
ankle disability and a rating in excess of 10 percent for leg 
dermatitis must be denied. 


ORDER

The Board lacks jurisdiction to review the Veteran's claims 
for higher initial ratings for a low back disorder including 
the separate rating assigned his left leg radiculopathy.

Service connection for hypertension is granted.

A 20 evaluation for a right ankle disability is granted at 
all times during the pendency of the appeal.

A 10 percent evaluation for dermatitis of the legs is granted 
at all times during the pendency of the appeal.


REMAND

As to the claim of service connection for a left eye 
disability, the Board notes that not only does the Veteran 
claim that he had had problems with eye pain and irritation 
since an in-service injury, but service treatment records 
starting in May 2003 document his complaints and treatment 
for a left eye injury manifested by pain and blurred vision 
diagnosed as a cornea abrasion.  Likewise, the post-service 
record starting in 2006 show the Veteran's periodic 
complaints and treatment for left eye problems including 
cataracts.  Furthermore, the Board finds that the Veteran is 
both competent and credible to report that he had had a 
problem with left eye pain since service since such symptoms 
are observable by a lay person.  See Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra.  

Given the above record, the Board finds that a remand is 
required to ascertain if the Veteran has any current left eye 
disability due to his documented in-service injury to include 
whether any refractive error of the left eye was aggravated 
by the in-service injury.  See 38 U.S.C.A. § 5103A(b); 
McLendon, supra; Also see 38 C.F.R. §§ 3.303(c), 4.9 (2009); 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 
45,711) (Oct. 30, 1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
examination of the left eye.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of 
the claimant, the examiner should provide 
a diagnosis for all left eye 
disabilities; an opinion as to whether it 
is at least as likely as not that any 
disability was caused by his military 
service included the documented May 2003 
injury diagnosed as a cornea abrasion; 
and an opinion as to whether it is at 
least as likely as not that any 
refractive error of the left eye was 
subject to a superimposed disease or 
injury which aggravated the refractive 
error.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also advised that the 
term "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of refractive error of the left eye 
(i.e., a baseline) before the onset of 
the aggravation.   

2.  The RO/AMC should thereafter provide 
the Veteran with updated 38 U.S.C.A. 
§ 5103(a) notice in accordance with the 
Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether any refractive error of the left 
eye was subject to a superimposed disease 
or injury while on active duty which 
aggravated the refractive error.  
VAOPGCPREC 82-90.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


